DETAILED ACTION
This office action is in response to communications filed on November 23, 2020, concerning application number 16/111615.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 6, 7, 9-14, 16, 18-26 are currently pending.
Response to Arguments
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. Therefore, office action mailed on July 16, 2020, has been withdrawn. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9, 10, 13, 16, 18, 19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet (CA 2,693,567).
Regarding claim 1,
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have at least one fluid storage tank extending under the reels as matter of design choice for the manufacturer and will depend on space requirements (Van Vliet, para 0023). 
Regarding claims 6 and 16, Van Vliet discloses the at least one fluid storage tank (storage tank 1, 18) is connected with the pump (32) and at least one of the reels (30) and one of the hoses (24). (Van Vliet para 0012).
Regarding claims 7 and 13, Van Vliet discloses the at least one fluid storage tank (tank 1, 18) includes first (tank 1, 18) and second (tank 2, 20) fluid storage tanks that are arranged on, respectively, first and second opposed sides of the mobile trailer, with an aisle walkway down the middle of the mobile trailer between the first (18) and second (20) fluid storage tanks (Van Vliet discloses the reels are placed on the shelves, para oo23; Van Vliet also discloses the spatial orientation of the control station 56, reels 30, manifolds, 36, 38, tanks 18, 20, and other equipment such as the generators is a matter of design choice for the manufacturer and will depend on space requirements, para 0023).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have fluid storage tanks that are arranged on, respectively, first and second opposed sides of the mobile trailer, with an aisle walkway down the middle of the mobile trailer between the first (18) and second (20) fluid storage tanks as matter of design choice for the manufacturer and will depend on space requirements (Van Vliet, para 0023). Additionally, the walkway and placement of the storage tanks as described in para 0011 and 0020 of the specification lacks criticality.
Regarding claims 9 and 18, Van Vliet discloses diesel fuel contained in the at least one fluid storage tank (storage tank 1, 18). (“Diesel exhaust fuel source” is a statement of intended use and is not given patentable weight. Intended use of an apparatus does not differentiate the apparatus claim from 
Regarding claim 10, Van Vliet discloses a distribution station (fig. 1) comprising: a mobile trailer (14)(first pump 32 supplied fluid to the first manifold 36, valves 28, sensors 54, reels 30, and hoses 24); a pump (32) on the mobile trailer (14); at least one manifold (36) on the mobile trailer (14) and fluidly connected with the pump (32); a plurality of reels (30) on the mobile trailer (14); a rack supporting the reels (30)(para 0023 discloses that reels 30 are mounted on two or more shelves within the trailer 14); a fluid storage tank (18) extending under the rack (Van Vliet discloses the spatial orientation of the control station 56, reels 30, manifolds, 36, 38, tanks 18, 20, and other equipment such as the generators is a matter of design choice for the manufacturer and will depend on space requirements, para 0023); a plurality of hoses (24), each said hose (24) connected with a different one of the reels (30); a plurality of valves (28) on the mobile trailer (14), each said valve (28) situated between the at least one manifold (36) and a respective different one of the reels (30); a plurality of fluid level sensors (54), each said fluid level sensor (54) being associated with a different one of the hoses (24); and a controller (56) configured to individually open and close the valves (28) responsive to the fluid level sensors (54). (Van Vliet para 0012-0014 describes the distribution station).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have at least one fluid storage tank extending under the racks that support the reels as matter of design choice for the manufacturer and will depend on space requirements (Van Vliet, para 0023).
Regarding claim 19, Van Vliet discloses a distribution station (fig. 1) comprising: a mobile trailer (14)(first pump 32 supplied fluid to the first manifold 36, valves 28, sensors 54, reels 30, and hoses 24); a pump (first pump 32) on the mobile trailer (14 at least one manifold (36) on the mobile trailer (14) and fluidly connected with the pump (32); a plurality of reels (30) on the mobile trailer (14); a low-profile 
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have a low-profile storage tank is a matter of design choice for the manufacturer and will depend on space requirements (Van Vliet, para 0023).
Regarding claim 21, Van Vliet discloses the mobile trailer (14) includes a compartment having a floor and a ceiling, the reels (30) are in the compartment and are raised above the floor by a space (reels 30 are mounted on two or more shelves within the trailer 14, para 0023), and the at least one fluid storage tank (tanks 18 and 20) is arranged in the space (tanks 18 and 20 may be stacked vertically on the trailer 14 or arranged side by side depending on space requirements, para 0020).
Regarding claim 22, Van Vliet discloses the mobile trailer includes a compartment (the trailer is described as having “lights and suitable windows in the trailer 14 are provided so that the operator has full view of the equipment mounted on the trailer and the equipment 10 being refueled, para 0023) enclosing the at least one fluid storage tank (tank 1, 18, and tank 2, 20) and the reels (30).
Regarding claim 23,
Regarding claim 24, Van Vliet discloses the pump (32) is configured to cause a pressurized flow of fluid to flow out a respective one of the hoses (24) and into a respective one of the fuel tanks (first tank 1, 18).
Regarding claim 25, Van Vliet discloses the mobile trailer (14) includes a compartment (space) having a height between a floor and a ceiling, and a width between opposed side walls (the trailer is described as having “lights and suitable windows in the trailer 14 are provided so that the operator has full view of the equipment mounted on the trailer and the equipment 10 being refueled, para 0023), and the low profile storage tank (18, 20) is arranged such that the width of the low profile storage tank (18, 20) extends in a direction parallel to the width of the compartment (space), and the height of the low profile storage tank extends in a direction parallel to a height of the compartment (space) (Van Vliet discloses the spatial orientation of the control station 56, reels 30, manifolds, 36, 38, tanks 18, 20, and other equipment such as the generators is a matter of design choice for the manufacturer and will depend on space requirements, para 0023).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have a low-profile storage tank arranged such that the width of the low profile storage tank (18, 20) extends in a direction parallel to the width of the compartment (space), and the height of the low profile storage tank extends in a direction parallel to a height of the compartment is a matter of design choice for the manufacturer and will depend on space requirements (Van Vliet, para 0023).
Regarding claim 26, Van Vliet discloses the compartment has a length and an aisle along the length, at least some reels (30) are arranged on a first side of the aisle and at least some other reels (30) are arranged on a second side of the aisle opposite the first side, the low-profile storage tank (18) is a first low-profile storage tank (18) and is arranged under the reels on the first side of the aisle, and a second low-profile storage tank (20) is arranged under the reels (30) on the second side of the aisle. 
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to the compartment has a length and an aisle along the length, at least some reels are arranged on a first side of the aisle and at least some other reels are arranged on a second side of the aisle opposite the first side, the low-profile storage tank is a first low-profile storage tank and is arranged under the reels on the first side of the aisle, and a second low-profile storage tank is arranged under the reels on the second side of the aisle is a matter of design choice for the manufacturer and will depend on space requirements (Van Vliet, para 0023).

Claims 2-4, 11, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vliet (CA 2,693,567) in view of Frizzie (US PG PUB 2019/0031497).
Regarding claim 2 and 11, Van Vliet substantially discloses the invention as claimed, except the at least one fluid storage tank is L-shaped.
Frizzie teaches an L-shaped tank (para 0051).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the fuel tank, as disclosed by Van Vliet, with an L-shaped tank, as taught by Frizzie, for the purpose of fabrication of a tank in a fashion that allows for increased fuel capacity while also allowing for cargo or tools to be placed within the confines of a cargo frame by placing them on the portion of a top surface of the fuel tank (para 0051).
Regarding claims 3 and 12,
Frizzie teaches one fluid storage tank has an aspect ratio of width to height that is greater than 1. (Frizzie teaches a rectangular tank, by definition of rectangular, the height and width have a ratio of 1. Additionally, the claims do not limit which direction is height and which direction is width or that the ration is maintained the entire length of the tank)(Frizzie teaches a fuel tank (200, fig. 2) may include a fuel tank 114 which may be L-shaped with approximately one-third of the length of the tank extending along a vertical axis for a greater distance than the rest of the tank width, para 0051).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the fuel tank, as disclosed by Van Vliet, with a rectangular tank that has a height and width ratio that is greater than 1, as taught by Frizzie, for the purpose of fabrication of a tank in a fashion that allows for increased fuel capacity while also allowing for cargo or tools to be placed within the confines of a cargo frame by placing them on the portion of a top surface of the fuel tank (para 0051).
Regarding claims 4, 14, and 20, Van Vliet substantially discloses the invention as claimed, except at least one fluid storage tank has an aspect ratio of width to height that is greater than 1.5.
Frizzie teaches one fluid storage tank has an aspect ratio of width to height that is greater than 1. (Frizzie teaches a rectangular tank, by definition of rectangular, the height and width have a ratio of 1.5. Additionally, the claims do not limit which direction is height and which direction is width or that the ration is maintained the entire length of the tank)(Frizzie teaches a fuel tank (200, fig. 2) may include a fuel tank 114 which may be L-shaped with approximately one-third of the length of the tank extending along a vertical axis for a greater distance than the rest of the tank width, para 0051).
It would have been obvious to one having ordinary skill in the art at a time prior to an effective filing date of the instant invention to have modified the fuel tank, as disclosed by Van Vliet, with a rectangular tank that has a height and width ratio that is greater than 1.5, as taught by Frizzie, for the purpose of fabrication of a tank in a fashion that allows for increased fuel capacity while also allowing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753